Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
In view of amended claims and further search, Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to the claim(s), the prior art of record fails to disclose singly or in combination or render obvious all the limitations of the claim(s).  US 20180234980 A1 to Li; Chong et al. and US 20210345360 A1 to Yeo; Jeongho et al. is the closest prior art relating to Applicant’s claimed invention.  
Li discloses wireless communications systems and methods related to managing interference among feedback transmissions. A first wireless communication device receives, from a second wireless communication device, a first forward data transmission request signal over a first link in a first link direction, wherein the first forward data transmission request signal is associated with a first feedback transmission over the first link in a second link direction opposite the first link direction. The first wireless communication device yields, in response to the first forward data transmission request signal, access to a channel resource for the first feedback transmission based on at least an interference tolerance level of the second wireless communication device and an interference level on the first feedback transmission from the first wireless communication device.
Yeo discloses a communication method and system for converging a 5th-Generation (5G) communication system for supporting higher data rates beyond a 4th-Generation (4G) system with a technology for Internet of Things (IoT). The present disclosure may be applied to intelligent services based on the 5G communication technology and the IoT-related technology, such as smart home, smart building, smart city, smart car, connected car, health care, digital education, smart retail, security and safety services. The present disclosure relates to a transmission method of a terminal comprising: determining a simultaneous transmission of first and second communication-based sidelink signals; determining a priority of the first and second communication-based sidelink signals in case that the simultaneous transmission is configured; and processing the first and second communication-based sidelink signals on the basis of the priority.
The claimed invention distinguishes over the prior art in that sidelink priorities for transmission and reception are compared in order to determine with to transmit or receive a sidelink feedback channel.  The prior art only appears to compare priorities between two sidelinks used for transmission.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/
Primary Examiner, Art Unit 2415